Title: To Alexander Hamilton from Benjamin Lincoln, 10 July 1795
From: Lincoln, Benjamin
To: Hamilton, Alexander


My dear sir
Boston July 10th 1795
I early received your favour respecting the debts paid by this State and immediately applied to the Treasurer of the State as the only person from whom I could receive that information you wished. He has been engaged in settling his acct & paying off the interest now due on our State debt. As soon as that shall be over he will make every exertion to gratify my wishes.
With great esteem I am   My dear sir   your affectionate friend

B Lincoln

